Citation Nr: 1513159	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for muscle spasms of the legs and feet.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastrointestinal reflux disease (GERD).

5.  Entitlement to service connection for obesity.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.

7.  Entitlement to service connection for fungal infection of the feet, to include as secondary to exposure to contaminated water at Camp Lejeune.

8.  Entitlement to service connection for hepatic steatosis, to include as secondary to exposure to contaminated water at Camp Lejeune.

9.  Entitlement to service connection for sterility, to include as secondary to exposure to contaminated water at Camp Lejeune.

10.  Entitlement to service connection for neurobehavioral effects, to include as secondary to exposure to contaminated water at Camp Lejeune.

11.  Entitlement to service connection for arthritis, to include as secondary to exposure to contaminated water at Camp Lejeune.

12.  Entitlement to service connection for degenerative bone disease, to include as secondary to exposure to contaminated water at Camp Lejeune.

13.  Entitlement to an increased evaluation for right posterior tendonitis, currently evaluated as 10 percent disabling.

14.  Entitlement to an increased evaluation for left posterior tendonitis, currently evaluated as 10 percent disabling.

15.  Entitlement to payment for private ambulance service expenses incurred on October 16, 2008.

16.  Entitlement to a total disability evaluation based on individual employability (TDIU) due to service-connected disabilities.

17.  Eligibility to Dependent's Educational Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This appeal arose before the Board of Veterans' Appeals (Board) from multiple rating actions of the Louisville, Kentucky Department of Veterans Affairs (VA), Regional Office (RO).  The Veteran testified before the undersigned at a Travel Board hearing in November 2012; a transcript of this proceeding has been included in the claims folder.

The issues of service connection for bilateral rotator cuff tears and for a left biceps tear have been raised by the record in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, it has been determined that a remand is needed in this case to ensure a full and fair consideration of the Veteran's claims.

Service connection for bilateral hearing loss, for muscle spasm of the legs and feet, for hypertension, for GERD, obesity and for an acquired psychiatric disorder

Initially, the Board notes that when the RO undertakes to examine a Veteran, any examination conducted must be adequate in order to resolve the claims in question.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21, Vet. App. 120 (2007).

Bilateral hearing loss

The record indicates that the Veteran had been diagnosed with bilateral hearing loss disability for VA purposes; this was diagnosed well after service, sometime in the 2000's.  His service treatment records are negative for any complaints of or treatment for decreased hearing; however, sustaining acoustic trauma in service is consistent with his service.  Therefore, there appears to have been an injury sustained in service.

The Veteran was afforded a VA examination in May 2008.  The examiner indicated that a nexus opinion could not be provided.  It was stated that "without audiometric records from when this veteran was discharged from the military, I cannot assess the relationship between his hearing loss and his military noise without resorting to mere speculation."  This examination is inadequate.  The examiner failed to provide a sufficient rationale for the opinion proffered.  Importantly, the examiner appeared to suggest that a nexus opinion could not be provided because the service treatment records were negative for hearing loss and because a hearing loss disability was not found until many years after his release from service.  Neither of these facts is fatal to the claim for service connection.  The United States Court of Appeals for Veterans Claims (CAVC) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  CAVC explained that when audiometric test results do not meet their regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing loss disability by submitting competent evidence that the current disability is causally related to his service.  Id., at 60.  In other words, the Veteran need not have satisfied the threshold minimum requirements of § 3.385 while in service; rather these requirements need only to be met currently or, at the very least, be met at some point since the filing of his claim.  Therefore, it is concluded that another examination is needed concerning this issue.

Muscle spasms of the legs and feet

The Veteran has claimed that he has muscle spasms of the legs and feet that he avers are either directly related to service or are due to his service-connected hammertoes and/or bilateral tibial tendonitis.  A review of the record indicates that the Veteran had made one complaint during service of bilateral leg pain.  He was afforded a VA examination in May 2008.  A review of this examination indicates that it is not adequate.  In rendering the opinion that the complaints of bilateral muscle spasms of the legs and feet are not related to the service-connected hammertoes and/or bilateral tibial tendonitis, the examiner failed to address the complaint of bilateral leg pain noted in the service treatment records and whether these could have represented the onset of his leg complaints.  Furthermore, while the examiner indicated that there was no direct etiological relationship between the complaints of bilateral muscle spasms of the legs and feet and the service-connected hammertoes and/or bilateral tibial tendonitis, the examiner failed to indicate whether the service-connected disorders had aggravated any present bilateral muscle spasms of the legs and feet beyond their natural progression.  Therefore, another VA examination is warranted.

Hypertension

The Veteran has claimed that he has hypertension that is related to his stress, anxiety and foot pain.  While no hypertension was noted in service or for many years after his release from service, no examination has been conducted to determine whether his now-diagnosed hypertension is related to or aggravated by the pain related to his service-connected hammertoes and/or bilateral tibial tendonitis or by his stress and anxiety (which becomes relevant if the psychiatric complaints can be service-connected).  Therefore, the Board finds that an examination is needed in order to resolve these questions.

GERD

A review of the Veteran's service treatment records notes that his entrance examination was negative for any complaints of GERD.  However, on August 16, 1966 he was seen with complaints of vomiting after eating greasy foods; he also complained of heartburn and nausea after consuming acidic foods.  Testing was requested in order to rule out an ulcer or other gastrointestinal disorder.  The available records do not indicate whether this testing was performed.  There were no further complaints in service.  In 2003, the Veteran suffered from acute gastroenteritis.  GERD was diagnosed many years after service, in approximately 2007.  No VA examination was conducted; hence there is no opinion as to whether the currently diagnosed GERD could be related to the complaints made in service.  The Board finds that an examination would be helpful in determining entitlement to the benefit sought.

Obesity

The Veteran claims that obesity should be service-connected, stating that it is related to a thyroid problem or to his service-connected hammertoes and/or bilateral tibial tendonitis (pain prevents sufficient exercise).  The Board notes that no thyroid problem was noted in service and that his service treatment records are also silent as to any weight gain.  His weight gain appeared to have begun several years after his discharge from the service.  However, there is no etiological opinion as to whether his service-connected hammertoes and/or bilateral tibial tendonitis could have caused or aggravated his weight gain.  Such an opinion is needed before a final determination of the claim can be made.

An acquired psychiatric disorder

The Veteran has claimed that he suffers from PTSD, anxiety and depression that he believes are directly related to his service.  A review of the records indicates that the Veteran did not have any foreign service and received no combat badges/awards.  His service treatment records make no reference to any psychiatric complaints or treatment.  His first complaint of anxiety was noted in 1977, approximately 10 years after his separation from service.  He does have current diagnoses of PTSD, anxiety and depression.  

A VA examination was performed in December 2011.  The examiner found no diagnosis of anxiety or depression; as a consequence, no etiological opinion was porivded.  This examination is inadequate because, while no anxiety or depression was found at the time of the examination, the examiner had failed to take note of the fact that PTSD, anxiety and depression had all been diagnosed during the pendency of the appeal.  Because no opinion was provided as to the etiology of these diagnosed disorders, the VA examination is inadequate for adjudication purposes.

In December 2012, his primary care physician submitted a statement in which it was noted that it was likely that the Veteran's anxiety and depression were related to contaminated water exposure at Camp Lejeune.  However, the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 102,126 Stat.1165, indicates that neurobehavioral effects (loss of consciousness, slowed cognition, memory loss, irritability, dizziness, headaches, loss of fine motor function), not neuropsychiatric disorders (to include mood disorders, such as anxiety and depression), have been linked to exposure to contaminated water at Camp Lejeune.  Therefore, this is not a probative or valid opinion as to the onset of the complained of neuropsychiatric disorders.  The Board further notes that entitlement to service connection for neurobehavioral effects has been separately denied in an October 2013 rating action, which will be further addressed below.  As a consequence, the Board finds that a VA opinion as to the etiological relationship between the Veteran's diagnosed PTSD, anxiety and depression and his period of service or to his service-connected hammertoes and/or bilateral tibial tendonitis is needed.  

While these claims are in remand status, any available treatment records not already of record should be obtained and associated with the claims folder.

Entitlement to service connection for fungal infection of the feet, to include as secondary to exposure to contaminated water at Camp Lejeune, for hepatic steatosis, to include as secondary to exposure to contaminated water at Camp Lejeune, for sterility, to include as secondary to exposure to contaminated water at Camp Lejeune, for neurobehavioral effects, to include as secondary to exposure to contaminated water at Camp Lejeune, for arthritis, to include as secondary to exposure to contaminated water at Camp Lejeune, for degenerative bone disease, to include as secondary to exposure to contaminated water at Camp Lejeune and entitlement to an increased evaluation for right posterior tendonitis, currently evaluated as 10 percent disabling, for an increased evaluation for left posterior tendonitis, currently evaluated as 10 percent disabling, and for entitlement to payment for private ambulance service expenses incurred on October 16, 2008.

In July 2009, the RO denied a request to pay for private ambulance service expenses incurred on October 16, 2008.  In December 2009, the Veteran submitted a notice of disagreement.

A rating action was issued in April 2011 that denied increased evaluations for the service-connected bilateral posterior tibial tendonitis.  In March 2012, the Veteran submitted a notice of disagreement.  

An October 2013 rating action denied service connection for bilateral foot fungus, hepatic steatosis, sterility, neurobehavioral effects, arthritis, and degenerative bone disease, to include as caused by exposure to contaminated water at Camp Lejeune.  The Veteran submitted a notice of disagreement in December 2013.

There is no evidence of record that the Veteran has withdrawn any of the above-noted notices of disagreement.  Despite this, he was not sent any statements of the case after these notices of disagreement.  When there has been an initial adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural error requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran has also filed claims for TDIU and eligibility to Dependent's Educational Assistance.  Since these are intertwined with the service connection claims that are being remanded, and the possible evaluations assigned to any disorders that may be service-connected, these issues will be deferred pending the outcome of the remand below.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all VA and non-VA health-care providers from whom he has sought treatment for the claimed disorders.  For any non-VA health-care providers, the Veteran must be asked to submit appropriate releases authorizing VA to obtain the records.  All efforts made to obtain any identified records must be documented for inclusion in the claims folder and must comply with 38 C.F.R. § 3.159(c)(1)&(2) (2014).

2.  Schedule the Veteran for a VA audiological evaluation.  The examiner must review the entire claims folder, to include the service treatment records as well as any pertinent records obtained in conjunction with this remand, and the examination report must reflect that such a review was completed.  The examiner must then render an opinion as to whether any currently diagnosed bilateral hearing loss disability is etiologically related to the Veteran's period of service, to include any acoustic trauma sustained therein.  The examiner is advised that the facts that no hearing loss was noted at discharge or for many years after his separation from service is not necessarily fatal to the claim for service connection.  See Hensley, supra.  Rather, the examiner must render an opinion as to whether, based on all the relevant facts of record, it is at least as likely as not (at least a 50-50 degree of probability) that any diagnosed bilateral hearing loss disability is related to the Veteran's period of service.

A complete rationale for the opinion expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  

3.  Schedule the Veteran for an appropriate VA examination, to include orthopedic and neurologic examinations, in order to obtain an opinion as to the etiology of any diagnosed muscle spasms of the legs and feet.  The examiner must review the entire claims folder, to include the service treatment records as well as any pertinent records obtained in conjunction with this remand, and the examination report must reflect that such a review was completed.  The examiner must then render an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that any diagnosed muscle spasms of the legs and feet are etiologically related to the Veteran's service period of service, to include the complaint of bilateral leg pain and cramps noted in February 1966.  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that any diagnosed muscle spasms of the legs and feet are either caused or aggravated beyond their natural progression by the service-connected hammertoes and/or bilateral posterior tibial tendonitis.

A complete rationale for the opinion expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  

4.  Schedule the Veteran for an appropriate VA examination, to include a cardiology examination, in order to render an opinion as to the etiology of his diagnosed hypertension.  The examiner must review the entire claims folder, to include the service treatment records as well as any pertinent records obtained in conjunction with this remand, and the examination report must reflect that such a review was completed.  The examiner must then render an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that any diagnosed hypertension is caused or aggravated beyond its natural progression by his service-connected hammertoes and/or bilateral posterior tibial tendonitis.  The examiner must also opine as to whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated beyond its natural progression by any diagnosed psychiatric disorders.

A complete rationale for the opinion expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  

5.  Schedule the Veteran for a VA gastrointestinal examination in order to ascertain the etiology of his diagnosed GERD.  The examiner must review the entire claims folder, to include the service treatment records as well as any pertinent records obtained in conjunction with this remand, and the examination report must reflect that such a review was completed.  The examiner must then render an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that any diagnosed GERD is etiologically related to the Veteran's period of service, to include the complaint of vomiting, nausea and heartburn noted in October 1966.  

A complete rationale for the opinion expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  

6.  Schedule the Veteran for an appropriate VA examination in order to determine the etiology of the diagnosed obesity.  The examiner must review the entire claims folder, to include the service treatment records as well as any pertinent records obtained in conjunction with this remand, and the examination report must reflect that such a review was completed.  The examiner must then render an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that any diagnosed obesity is caused or aggravated beyond its natural progression by the service-connected hammertoes and/or bilateral posterior tibial tendonitis.

A complete rationale for the opinion expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  

7.   Schedule the Veteran for a VA psychiatric examination in order to ascertain the etiology of any diagnosed acquired psychiatric disorder, to include PTSD, anxiety and depression.  The examiner must review the entire claims folder, to include the service treatment records as well as any pertinent records obtained in conjunction with this remand, and the examination report must reflect that such a review was completed.  The examiner must then render an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that any acquired psychiatric disorder, to include PTSD, anxiety and depression, diagnosed during the pendency of the appeal are related to his period of service.

A complete rationale for the opinion expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  

8.  Send the Veteran a statement of the case addressing the following issues:  

a) entitlement to service connection for fungal infection of the feet, to include as secondary to exposure to contaminated water at Camp Lejeune;

b) entitlement to service connection for hepatic steatosis, to include as secondary to exposure to contaminated water at Camp Lejeune;

c) entitlement to service connection for sterility, to include as secondary to exposure to contaminated water at Camp Lejeune; 

d) entitlement to service connection for neurobehavioral effects, to include as secondary to exposure to contaminated water at Camp Lejeune; 

e) entitlement to service connection for arthritis, to include as secondary to exposure to contaminated water at Camp Lejeune;

f) entitlement to service connection for degenerative bone disease, to include as secondary to exposure to contaminated water at Camp Lejeune;

g) entitlement to an increased evaluation for right posterior tendonitis, currently evaluated as 10 percent disabling; 

h) entitlement to an increased evaluation for left posterior tendonitis, currently evaluated as 10 percent disabling;

i) entitlement to payment for private ambulance service expenses incurred on October 16, 2008.

The Veteran and his representative must be given an appropriate opportunity in which to respond.  If the Veteran perfects the appeal of these issues by timely submitting a substantive appeal, they should be returned to the Board for further appellate consideration.

9.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

10.  The RO must review all development undertaken and ensure it complies with the remand instructions.  If some part of the development has not been complied with, corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  Once the above-requested development has been completed to the extent possible, readjudicate the Veteran's claims for service connection for a bilateral hearing loss disability; muscle spasms of the legs and feet; hypertension; GERD; obesity; and an acquired psychiatric disorder, to include PTSD, anxiety and depression.  If any part of the decision remains adverse to the appellant, issue him and his representative an appropriate supplemental statement of the case.  An opportunity to respond must be provided.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


